UDALL, Justice:
The above-captioned matter first came to this Court on a petition for a writ of prohibition [or other appropriate writ], wherein it was alleged that the Superior Court of Maricopa County, in Cause No. 194877, had misinterpreted the statutes of Arizona and had rendered a declaratory judgment holding that the petitioner no longer was eligible to act as director of insurance of the state of Arizona as a matter of law.
On May 2d, 1967 this Court entered an order that the application for a writ of prohibition be treated as an application for a writ of certiorari, with the further order that the cause be continued until May 23, 1967.
On June 15, 1967, this Court rendered its decision, 102 Ariz. 309, 428 P.2d 987 denying the petition for a writ of certiorari on the grounds that pursuant to A.R.S. § 20-149, subsec. A the petitioner was prohibited from acting as director of insurance of the state of Arizona since petitioner had secured a mortgage loan from the Charter Oak Life Insurance Company, a company which operated under the direction of petitioner.
Thereafter, on June 29th, the petitioner filed a petition for an order withdrawing the decision handed down on June 15, 1967, or for the change thereof, and in the alternative a motion for rehearing. The petition having been duly presented to this Court for further consideration, and it then appearing that the decision had been prematurely filed in the cause, this Court, on July 11, 1967, entered its order directing that a writ of certiorari issue and that petitioner be given twenty days to file further briefs, respondent given twenty days to answer, and petitioner given ten days to file reply brief.
It now appearing from the records in the cause that the parties have filed their briefs in support of the various contentions, the Court, having now re-examined all the questions presented by the facts and the law in the case, has reached the conclusion .that the original decision filed in the cause is correct.
We therefore hold that the granting of the motion for summary judgment by the *466Superior Court in favor of the State of Arizona, on the grounds that Bushnell had violated the provisions of A.R.S. § 20-149, subsec. A was correct; that the law forbids the director of insurance to be financially interested, directly or indirectly, in any insurer except as a policy-holder or a claimant under a policy.
It is therefore ordered that the judgment of the Superior-Court is affirmed.
BERNSTEIN, C. J., McFARLAND, V. C. J., and STRUCKMEYER, J., concur.
NOTE: Justice LORNA E. LOCKWOOD, having disqualified herself, did not participate in this decision.